Case 20-30017-hcd Doc8 Filed 01/07/20 Pagelof5

 
    

 

 

 

 

 

 

Fill in this information to identify your case:
| Debtor 1 Jammie Lee Bosstel
| First Name Middle Name Last Name |

Debtor 2 Lola Angela Bosstel

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA O Check if this is an amended plan, and

list below the sections of the plan that

Case number: have been changed.

(If known)
|

Official Form 113

Chapter 13 Plan 12/17

 

Ta Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the

plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | OJ Included | Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, | O Included a Not Included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. BB included | O Not Included

 

 

 

Part 2: [Re Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:
$978.00 per Month for 60 months

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Check ail that apply:
oO Debtor(s) will make payments pursuant to a payroll deduction order,
Oo Debtor(s) will make payments directly to the trustee.
O Other (specify method of payment):

2.3 Income tax refunds.

Check one.
Oo Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page |

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 20-30017-hcd Docs Filed 01/07/20 Page2of5

Debtor Jammie Lee Bosstel Case number
Lola Angela Bosstel

 

oO Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

wg Debtor(s) will treat income refunds as follows:

Debtors will supply the trustee with a copy of each income tax return filed during the plan term within 14
days of filing the return and will turn over to the trustee 100% of their non-exempt tax refunds for the tax
year 2019. For each subsequent tax year Debtors shall retain the first $500.00 of any tax refund and shall
turn over to the trustee any amount in excess of $500.00.

2.4 Additional payments.
Check one.

a None. [f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

25 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $58,680.00.

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.

Check one.
B=) None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

| None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506,

Check one.

oO None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
| The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

 

 

NameofCreditor Collateral Amount of claim Interest rate Monthly plan Estimated total
E i payment payments by trustee
2013 Chrysler 200 Per Trustee's
CNAC 96,000 miles $12,490.00 5.50% Discretion $14,314.20
Disbursed by:
@ Trustee

0 Debtor(s)

Insert additional claims as needed.
3.4 Lien avoidance.

Check one.
ie None. [f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.

Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 20-30017-hcd Docs Filed 01/07/20 Page 3of5

Debtor Jammie Lee Bosstel Case number
Lola Angela Bosstel

 

 

Check one.
a None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
EERE Treatment of Fees and Priority Claims
4.1 General

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4,2 Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.00% of plan payments; and
during the plan term, they are estimated to total $4,107.60.

 

43 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,100.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.

Oo None. [f “None” is checked, the rest of § 4.4 need not be completed or reproduced.
| The debtor(s) estimate the total amount of other priority claims to be $500.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
wl None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

The sum of $
% of the total amount of these claims, an estimated payment of $ ‘
The funds remaining after disbursements have been made to all other creditors provided for in this plan.

goo

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately § 0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

§.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

a None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.
5.3 Other separately classified nonpriority unsecured claims, Check one.

fa None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.
Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

oO None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.
Official Form 113 Chapter 13 Plan Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 

 
Case 20-30017-hcd Doc8 Filed 01/07/20 Page4of5

Debtor Jammie Lee Bosstel Case number
Lola Angela Bosstel

 

a Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of Creditor Description of leased Current installment Amount ofarrearage tobe Treatment Estimated
Ee property or executory payment paid ofarrearage total
contract (Refer to payments to
Gene other plan _ trustee
section if —
an Sey ar applicable)
OrbitLeasing = 2011 Chevrolet Impala $415.00 $0.00 $0.00
Disbursed by:
O Trustee

| Debtor(s)

Insert additional contracts or leases as needed.

EEREAME Vesting of Property of the Estate

Tl Property of the estate will vest in the debtor(s) upon
Check the appliable box:
O sopilan confirmation.
HM sentry of discharge.

O soother:

 

ieee Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
a None. [f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below, A nonstandard provision is a provision not otherwise included in
the Ojficial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
1, The furniture lease listed in Schedule G with Merchants Preferred Leasing shall be rejected.

2. Student loans listed in Schedule F are currently in an income-based payment plan, and shall be paid directly by the
debtors. The payment is currently $0.00 per month.

 

 

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorneygthe Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, musLsigrpbelo
x Ves x /\KOA

Loma tee Bosstel © 7 Lola Angela Bosstel

 

 

 

” Signature of Debtor 1 Signature of Debtor 2
Execptgd on January 6, 2020 Executedon January 6, 2020
xX A M Date January 6, 2020
Pat?€k M. Seese 23372-71

Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
 

Case 20-30017-hcd Docs Filed 01/07/20 Page5of5

Debtor Jammie Lee Bosstel Case number
Lola Angela Bosstel

 

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $0.00
b. Modified secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $14,314.20
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $7,707.60
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $36,658.20
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $58,680.00
Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
